Case: 18-10442   Date Filed: 08/24/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10442
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 8:16-cv-00598-MAP



DONALD BALLOU,

                                             Plaintiff -
                                             Counter Defendant -
                                             Appellant,

versus

SAED TALARI,
TALARI INDUSTRIES, LLC, a Florida Limited Liability Company,
INFRAX SYSTEMS, INC.,
LOCKWOOD TECHNOLOGY CORPORATION, a Nevada Corporation,
FUTUREWORLD CORPORATION, a Delaware Corporation,

                                             Defendants -
                                             Counter Claimants -
                                             Appellees.

                        ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________
                           (August 24, 2018)
              Case: 18-10442    Date Filed: 08/24/2018   Page: 2 of 3


Before TJOFLAT, JORDAN, and NEWSOM, Circuit Judges.

PER CURIAM:

      The parties are familiar with the record in this case, so we recount only what

is necessary to explain our decision. Donald Ballou and Saed Talari were friends

and business partners. They eventually had a falling out and sued each other. By

consent, the magistrate judge conducted a bench trial on various claims that the

parties brought against each other. It then issued a 22-page ruling resolving the

claims. Mr. Ballou raises two issues on appeal.

      First, Mr. Ballou had claimed that he purchased a $500,000 convertible

debenture from Mr. Talari’s company, and that he was thus owed this amount. The

magistrate judge concluded that no such purchase occurred for a number of

reasons, including the absence of credible evidence documenting a meeting of

minds and various inconsistencies in Mr. Ballou’s evidence.        On appeal, Mr.

Ballou criticizes the magistrate judge’s conclusions with a series of disjointed

arguments. However, his criticisms do not identify any substantial infirmities in

the magistrate judge’s findings.    Instead, they mostly seek an impermissible

reweighing of the evidence. See Amadeo v. Zant, 486 U.S. 214, 223 (1988). Mr.

Ballou does at certain points claim that there is simply no basis for some aspect of

the magistrate judge’s ruling, but he is mistaken. For instance, he says that the

“District Court did not offer one example where Ballou’s testimony ‘is too



                                         2
              Case: 18-10442    Date Filed: 08/24/2018   Page: 3 of 3


inconsistent . . . .’” Appellant’s Br. at 13 (emphasis added). In fact, the several

sentences immediately following the quoted portion of the ruling provide precisely

the examples that Mr. Ballou claims are missing. On the whole, Mr. Ballou’s

arguments leave us far from having “‘the definite and firm conviction that a

mistake has been committed.’” Easley v. Cromartie, 532 U.S. 234, 235 (2001)

(quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

      Second, Mr. Ballou claimed that Mr. Talari failed to pay him wages due

under the overtime and minimum-wage provisions of the Fair Labor Standards Act

between March 2013 and June 2015. As for overtime wages, the magistrate judge

did not find credible Mr. Ballou’s testimony that he ever worked more than 40

hours per week. Mr. Ballou does not challenge this finding. As for the minimum-

wage claim, the magistrate judge found based on documents admitted during the

bench trial that Mr. Ballou was paid wages in 2013, 2014, and 2015 ranging from

roughly $24,000 to $90,000 each year, and concluded that this pay amounted to

wages well beyond the federal minimum wage. Mr. Ballou’s brief baldly says that:

“[t]here is absolutely no evidence that Ballou received minimum wage for 2014 or

half of 2015.”   Appellant’s Br. at 18.       Given the evidence recounted by the

magistrate judge, we are not persuaded.

      AFFIRMED.




                                          3